 1   RICHARD A. WRIGHT, ESQUIRE
     Nevada Bar No. 886
 2   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   rick@wmllawlv.com
     Attorneys for Defendant RAMON DESAGE
 6
 7
 8                                                                 UNITED STATES DISTRICT COURT
 9                                                                      DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,           )
12                                       )                                         CASE NO.: 2:13-CR-00039-JAD-VCF
           Plaintiff,                    )
13                                       )
                   vs.                   )
14                                       )
     RAMON DESAGE,                       )
15                                       )
           Defendant.                    )
16   ____________________________________)
17
                                                                  STIPULATION TO CONTINUE
18                                                             BRIEFING SCHEDULE ON TAX LOSS
                                                                        (Second Request)
19
20                   IT IS HEREBY STIPULATED AND AGREED, between, Defendant Ramon Desage, by and
21   through his counsel, Richard A. Wright, Esquire, and George Kelesis, Esquire , and Plaintiff, United
22   States of America, represented by Nicholas Trutanich, United States Attorney, and Patrick Burns,
23   Assistant United States Attorney, that the schedule for the parties’ briefing on tax loss, be reset so
24   that Defendant Desage’s response brief is due April 26, 2019, and the government’s reply is due
25   on May 10, 2019.
26                   This Stipulation is entered into for the following reasons:
27                   1.              On February 12, 2019, the Court set a briefing schedule on tax loss to be used in
28   sentencing Defendant Desage. The government’s opening brief regarding tax loss was due and filed


     J:/DEBBIE\PLEAD-2019\DES/IRS\STIP & ORDER CONT BRIEFING SCHEDULE
 1   on March 29, 2019; Desage’s responsive brief is currently due on April 12, 2019, and the
 2   government’s reply brief is currently due on April 19, 2019.
 3                   2.              The two week extension of time for filing the Desage Response is necessitated by
 4   unanticipated medical issues by counsel for Mr. Desage which prevent counsel from meeting the
 5   current schedule.
 6                   3.              In order to provide the Court a meaningful brief that helpfully reconciles the disparate
 7   views of the parties and their experts, a continuation of the briefing schedule appears necessary.
 8                   4.              The parties are conscious of the Court’s admonition against enlargement of the
 9   briefing schedule and the need to bring this litigation to a conclusion. This request for a continuation
10   of the briefing is made for good cause, without an intention to unnecessarily delay the proceedings,
11   and with the intention to provide the Court the most meaningful briefing on the tax loss issue.
12                   Dated this 10th day of April, 2019.
13                                                                          NICHOLAS A. TRUTANICH
                                                                            UNITED STATES ATTORNEY
14
15   BY /s/ Richard A. Wright                                               BY /s/ Patrick Burns
       RICHARD A. WRIGHT, ESQUIRE                                             PATRICK BURNS
16     GEORGE KELESIS, ESQUIRE                                                Assistant U.S. Attorney
17
18
19
20
21
22
23
24
25
26
27
28


     J:/DEBBIE\PLEAD-2019\DES/IRS\STIP & ORDER CONT BRIEFING SCHEDULE   2
 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,           )
                                         )                   CASE NO.: 2:13-CR-00039-JAD-VCF
 5         Plaintiff,                    )
                                         )
 6                 vs.                   )
                                         )                   FINDING OF FACT AND ORDER
 7   RAMON DESAGE,                       )
                                         )
 8         Defendant.                    )
     ____________________________________)
 9
10           Based on the Stipulation of counsel, and good cause appearing therefore, the Court finds that:
11           1.      On February 12, 2019, the Court set a briefing schedule on tax loss to be used in
12   sentencing Defendant Desage. The government’s opening brief regarding tax loss was due and filed
13   on March 29, 2019; Desage’s responsive brief is currently due on April 12, 2019, and the
14   government’s reply brief is currently due on April 19, 2019.
15           2.      The two week extension of time for filing the Desage Response is necessitated by
16   unanticipated medical issues by counsel for Mr. Desage which prevent counsel from meeting the
17   current schedule.
18           3.      In order to provide the Court a meaningful brief that helpfully reconciles the disparate
19   views of the parties and their experts, a continuation of the briefing schedule appears necessary.
20           4.      The parties are conscious of the Court’s admonition against enlargement of the
21   briefing schedule and the need to bring this litigation to a conclusion. This request for a continuation
22   of the briefing is made for good cause, without an intention to unnecessarily delay the proceedings,
23   and with the intention to provide the Court the most meaningful briefing on the tax loss issue.
24           For all of the above-stated reasons, the ends of justice would be served best by a continuance
25   of the briefing schedule.
26   ///
27   ///
28   ///


                                                        3
 1                                                ORDER
 2          IT IS ORDERED that the deadline for Defendant Desage to file his response brief on the tax
 3   loss issue in United States v. Ramon Desage, Case No. 2:13-CR-039-JAD-VCF, is reset to
 4               April 26
     _______________________________,    2019. And the deadline for the government’s reply brief is
 5               May 10
     reset to _______________________, 2019. No further extensions will be granted.
 6                     12th day of April, 2019.
            Dated this _____
 7
 8                                                       _______________________________________
                                                         JENNIFER A. DORSEY
 9                                                       United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    4
